KINDERGARTEN NOT MANDATORY ELEMENT OF PUBLIC SCHOOL SYSTEM A Public School District is not authorized by law to establish kindergarten enrollment as a prerequisite to enrollment in elementary schools.  The Attorney General has considered your letter of May 6, 1971, wherein you ask the following: "Can a student who is enrolling in the public schools for the first time, regardless of age, be required to enroll in the kindergarten program as the first year of the curriculum of the district? In other words, should a parent who refuses to enroll her child in a kindergarten program and then desires to enroll the child in the first grade upon reaching legal age be required to enroll her child in kindergarten?" 70 Ohio St. 1-16 [70-1-16] (1970), provides in part as follows: "All children between the ages of six (6) on or before November 1 and twenty-one (21) years on or before September 1 shall be entitled to attend school free of charge in the district in which they reside. Provided, children who have reached the age of five (5) years on or before November 1 may be admitted to kindergarten classes approved by the State Board of Education and children who have not reached the age of five (5) years on or before November 1 may be admitted to nursery classes approved by the State Board of Education at public expense. . . ." (emphasis added) Title 70 Ohio St. 1210.101 [70-1210.101] (1970), et seq, (the Kindergarten Act) encourages Oklahoma school districts to provide tuition free kindergarten for all five-year old children.  It is clear from the foregoing statutory authorities that kindergarten per se is not a mandatory element of the public school system. Section 1-16 provides specifically that children that have reached the age of five (5) may be admitted to kindergarten classes. Attorney General Opinion No. 69-184 (June 17, 1969), held that it is not mandatory for a county superintendent to approve a transfer if a school district does not offer kindergarten and a transfer is requested for a pupil of kindergarten age. Further, the school attendance requirement of 70 Ohio St. 10-10 [70-10-10] (1961), pertains only to a child over the age of seven (7), thereby excluding five-year old children from compulsive school attendance.  It is, therefore, the opinion of the Attorney General that your request be answered in the negative. A public school district is not authorized by law to establish kindergarten attendance as a prerequisite to enrollment in elementary schools.  (Larry L. French) ** SEE: OPINION NO. 75-303 (1975) **